Citation Nr: 0323311	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  00-20 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for cervical spine 
disorder.  

3.  Entitlement to service connection for hand condition 
claimed as tendonitis.

4.  Entitlement to service connection for Achilles 
tendonitis.  

5.  Entitlement to service connection for a knee disorder.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans 
Services 




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from June 1995 to June 1999. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Reno, Nevada.  

In October 2000, the veteran presented testimony at a 
personal hearing before a Hearing Officer at the RO.  A 
transcript of the hearing has been prepared and associated 
with the claims folder.


FINDINGS OF FACT

1.  Records from the veteran's period of active duty include 
documentation of complaints of low back pain, neck pain, hand 
and wrist pain, Achilles pain, and right knee pain.  

2.  The veteran's current back, neck, hand, Achilles, and 
knee problems are primarily manifested by complaints of pain.  
This symptom, as shown by a 2000 VA examination report, does 
not represent a finding of an underlying disability of the 
lumbar spine, cervical spine, hands, Achilles tendon, or 
knees, inasmuch as it is productive of no physical or 
functional impairment.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a low back disorder 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  Entitlement to service connection for cervical spine 
disorder is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

3.  Entitlement to service connection for hand condition 
claimed as tendonitis is not warranted. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

4.  Entitlement to service connection for Achilles tendonitis 
is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

5.  Entitlement to service connection for a knee disorder is 
not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas in this 
regard); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that Court remand for the Board 
to apply the VCAA is not required where the Board decision 
had been issued before the date of enactment of the VCAA).

Thus, the CAFC has clearly held that section 3(a) of the VCAA 
does not apply retroactively to claims decided by the Board 
before the date of its enactment.  In addition, the VA 
General Counsel, in VAOPGCPREC 11-00 (Nov. 27, 2000), also 
held that the VCAA is retroactively applicable to claims 
still pending on the date of its enactment.  Further, the VA 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file, to ascertain whether another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  It is noted that the development 
of medical evidence appears to be complete.  By virtue of the 
June 2000 Statement of the Case (SOC), the March and December 
2001 and February 2003 Statements of the Case (SSOCs), and 
associated correspondence issued since the veteran filed his 
claims, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claims.  
He was advised that, if he adequately identified relevant 
records with names, addresses, and approximate dates of 
treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claim in the SSOC issued in 
February 2003.  In addition, the veteran was advised of the 
specific VCAA requirements in correspondence issued in March 
2001.  It thus appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in the file providing VCAA 
notification).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual Background 

A review of the service medical records shows that the 
veteran was seen on several occasions with complaints of 
multiple joint pains.  In November 1995, he was diagnosed 
with right knee strain.  The record reflects that, in January 
1996, he was placed on a one-week limited-duty profile due to 
an upper back injury.  In August, September, October, and 
November 1997, he was seen with complaints of hand pain, knee 
pain, foot pain, and Achilles tendon pain.  The assessments 
were chronic painful hands, right knee strain, and symptoms 
of Achilles tendonitis and possible early plantar fasciitis.  
In March 1998, the veteran was seen at Scripps Clinic with 
complaints of intermittent pain in the hands and feet.  The 
initial diagnoses were painful hands and feet and 
questionable early sensory neuropathy, with no objective 
finding at this time.  X-rays revealed significant sclerosis 
of the left sacroiliac joints.  The impression was 
constellation of the veteran's symptoms and signs highly 
suspicious for seronegative spondyloarthropathy with 
sacroiliitis.  

The January 1998 narrative summary, in lieu of a Medical 
Board Evaluation, revealed chronic pain syndrome involving 
bilateral upper extremities.  Radiographs of the sacroiliac 
joints taken in April 1998 were negative.  A May 1998 bone 
scan revealed normal sacroiliac joints.  In June 1998 the 
veteran was diagnosed with chronic pain syndrome, feet and 
hands, cause not yet determined.  An August 1998 rheumatology 
and neurology work-up was negative.  The December 1998 
Medical Board Evaluation revealed chronic bilateral hand, 
wrist, forearm flexor pain, essential tremor, and history of 
"internal spasms," cause unknown.  

Private medical records dated in February 1999 show that the 
veteran was seen on several occasions with complaints of 
Achilles pain.  Records dated in November 1999 show that he 
was seen with complaints of painful wrists.  

VA treatment records dated from October 1999 to March 2000 
show that the veteran was seen with complaints of painful 
hands and wrists.  The diagnosis was painful wrists, with no 
objective findings of neurological abnormality.

The veteran was seen by VA in November 1999.  He complained 
of tingling in his fingers and hands.  He experienced pain 
along the interior aspect of both wrists.  He experienced 
sore feet secondary to chronic Achilles tendonitis.  
Examination of the wrists was unremarkable.  The diagnoses 
were wrist pain and shoulder pain.  The examination of the 
heels was unremarkable.  

The veteran was accorded a VA joints examination in November 
1999.  He presented with multiple complaints referable to his 
musculoskeletal system.  He reported that he twisted his 
upper back in 1995 and experienced pain between his shoulder 
blades and received chiropractic services during active duty.  
Clinical evaluation of the wrists, neck, and lumbar and 
thoracic spine was unremarkable.  Radiographs of the hands, 
knees, and cervical spine were negative.  Radiographs of the 
lumbar spine revealed straightened lumbar lordosis, and the 
thoracic spine revealed mild rotary scoliosis.  The examiner 
stated that, while the veteran had a multiplicity of 
symptoms, it was possible that he had some occult 
arthropathy, but the tests for rheumatoid arthritis were 
negative.  The examiner stated that he could not rule out 
that he had some occult and yet undiagnosed disease, but at 
this point, the findings were indicative of multiple 
complaints without corrobative laboratory or physical 
findings.  

During his October 2000 personal hearing before a Hearing 
Officer at the RO, the veteran testified that he suffers from 
multiple joint pain due to fibromyalgia or some undefined 
inflammatory process, which began during active service.  He 
continued to experience back pain, foot pain, neck pain, and 
hand/wrist pain.  

The veteran again underwent a VA joints examination in 
November 2000.  He complained of neck pain, low back pain, 
bilateral knee pain, mid back, and bilateral heel and foot 
pain.  Clinical evaluation of the wrists, lumbar spine, 
knees, ankles, and feet was essentially normal and 
unremarkable.  X-rays of the cervical spine, thoracic spine, 
lumbar spine, both hands, both wrists, both knees, both 
ankles, and both feet were entirely within normal limits.  
There were no abnormal calcifications about the cervical, 
thoracic, or lumbar spine.  There was no evidence of any 
fracture.  There was no osteoporosis.  There was no juxta-
articular cyst formation.  The diagnostic impressions were 
complaints of neck and mid low back pain without neurological 
or mechanical deficits, and complaints of bilateral wrist, 
bilateral hand, bilateral knee, bilateral ankle, and heel 
pain without neurological or mechanical deficit.  

The examiner went on to state that the veteran's complaints 
were clearly not associated with any limited use of his body, 
noting that he is a well-muscled individual without any 
evidence of muscle wasting.  There was clearly no 
inflammatory activity, no complaints of fever, his skin 
temperature was normal, and there was no joint swelling, with 
full range of motion of the joints.  The examiner stated the 
opinion that any inflammatory disease involving the joints as 
of the mid 1990s would by now show some evidence of muscle 
wasting, muscle tenderness, or joint inflammation, which he 
said is not the case with the veteran.  He further opined 
that the veteran's ability to work 40 hours per week as a 
refrigeration and air conditioning technician is consistent 
with no musculoskeletal disease of a significant nature.  
Moreover, the absence of any muscle belly tenderness, 
wasting, contractures, or abnormal consistency is 
inconsistent with a diagnosis of fibromyalgia.  

The veteran has submitted into the record textbook literature 
regarding the topics of fibromyalgia and 
spondyloarthropathies.  

III.  Pertinent Law and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty, or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period after 
separation, then a showing of continuity of symptomatology 
after service is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be 
documented by medical evidence, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

IV.  Analysis

In order for the claimant to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence (or in certain circumstances, 
lay evidence) of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

The records from the veteran's period of active duty include 
documentation of complaints of hand and wrist pain, back 
pain, neck pain, right knee pain, and foot and heel pain, and 
reflect that diagnoses which include right knee strain, mid 
back strain, possible fibromyalgia, seronegative 
spondyloarthropathies, thoracic outlet syndrome, and symptoms 
of Achilles tendonitis were made.

Since it is clear that at least complaints of back, neck, 
hand, wrists, heel, and knee, problems were documented during 
active service, the Board's analysis must then turn to the 
matters of the presence of a current disability, and a nexus, 
or link, between current disabilities and the veteran's 
military service.

As shown by the medical records, the veteran's current 
problems are primarily manifested by subjective complaints of 
pain.  The most recent VA examination, conducted in November 
2000, revealed no physical limitation of the knees, neck, 
back, hands, wrists, or feet.  There was full range of motion 
of the knees, wrists, and feet.  There was no clinical 
evidence of swelling or tenderness of the spine, wrists, 
knees, or feet.  A diagnosis of complaints of neck pain, mid 
low back pain, bilateral wrist and hand pain, bilateral knee 
and ankle pain, and heel pain, all without notation of any 
neurological or mechanical deficit, was made.  As discussed 
above, no functional impairment of the knees, neck, back, 
hands, wrists, or feet was identified on recent VA medical 
examination or at any time post-service.  While the Board 
does not dispute that the veteran has symtomatology of pain, 
that does not represent a finding of an underlying disability 
of the knees, inasmuch as it is productive of no objective or 
physical or functional impairment.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (service connection may not be 
granted for symptoms unaccompanied by a diagnosed 
disability), dismissed and remanded on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Furthermore, the 2000 VA examination report reflects that the 
examiner stated that the veteran's complaints were clearly 
not associated with any limited use of his body.  The veteran 
was noted to be well-muscled, and working full-time without 
apparent limitation of function.  There was clearly no 
inflammatory activity, there was no joint swelling, and there 
was a full range of motion of the joints.  Specifically, the 
examiner stated that, if there whad been inflammatory disease 
involving the joints as of the mid 1990s, there would have 
been some evidence of muscle wasting, muscle tenderness, or 
joint inflammation by now, and there was none present on 
examination.  He further stated that the absence of any 
indicators such as muscle belly tenderness, wasting, 
contractures, or abnormal consistency is inconsistent with a 
diagnosis of fibromyalgia.  

In sum, for the reasons and bases provided above, the greater 
weight of probative evidence in this case preponderates 
against the claims of entitlement to service connection for 
low back disorder, cervical spine disorder, bilateral hand 
disorder, Achilles tendonitis, and a knee disorder.  In 
essence, there is no evidence of the claimed disabilities.  
In the absence of a currently diagnosed disability of the low 
back, cervical spine, hands, heel, and knee, the claims must 
be denied.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997); see 
also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for cervical spine disorder 
is denied.   

Entitlement to service connection for hand condition claimed 
as tendonitis is denied. 

Entitlement to service connection for Achilles tendonitis is 
denied.   

Entitlement to service connection for a knee disorder is 
denied.   




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

